Edward S. Silver, S.
In this compulsory accounting proceeding the receiver of the property of the judgment debtor legatee moves for an order striking out the executrix’ answer to his petition and directing her to render and judicially settle her account. The executrix, in opposing the motion, urges that the petitioner is not a “ person interested ” in the estate within the purview of paragraph a of subdivision 1 of section 259 of the Surrogate’s Court Act and therefore may not compel an accounting.
The court disagrees with this contention and holds that the receiver may require an accounting by the executrix herein *815(Matter of Beyea, 10 Misc. 198). Subdivision 10 of section 314 of the Surrogate’s Court Act defines “ The expression, ‘ persons interested ’, where it is used in connection with an estate or fund, includes every person entitled, either absolutely or contingently, to share in the estate or the proceeds thereof, or in the fund, as husband, wife, legatee, next of kin, heir, devisee, assignee, grantee or otherwise except as a creditor.” The interest of the judgment debtor legatee in this estate is property which could be legally assigned by him and passes by operation of law to a receiver, duly appointed in supplementary, now enforcement, proceedings (Matter of Rainey, 5 Misc. 367). Accordingly the motion is granted, and the executrix shall file her account together with a petition for its judicial settlement within 30 days of service upon her of a certified copy of the order to be made herein.